Order issued November ~0, 2012




                                                In The
                                      ( m=rt _ q p als
                           ifth      istrict l xas at allas
                                        No. 05-12-01143-CV

                             LAKEITH AMIR-SHARIF, Appellant

                                                    V.

          QUICK TRIP CORPORATION AND CHESTER CADIEUX, Appellees

                       On Appeal from the 101st Judicial District Court
                                   Dallas-County, Texas ’        "
                           Trial Court Cause No. DC:09-13818=E


                                             ORDER
       Before the Court is appellant’s November 5, 2012 motion for a copy of the appellate record

and an extension of time to file his brief. Because appellant ~s presently incarcerated and is allowed

to proceed without prepayment of costs, GRANT the request for a copy of the record. We

further GRANT the extension mohon.

       We note that the court reporter has informed us that appellant did not request preparation of

the reporter’s record, and a reporter’s record will not be filed. Accordingly, we DIRECT the Clerk

of the Court to mail to appellant a copy of the clerk’s record and ORDER appellant to file his brief

within forty (40) days of the date of this order.